DISMISS and Opinion Filed September 24, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00806-CR

                         ELIAS RAMIREZ, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-51891-T

                         MEMORANDUM OPINION
                     Before Justices Myers, Nowell, and Evans
                             Opinion by Justice Evans
      On May 7, 2019, after Elias Ramirez pleaded guilty to possession of less than

one gram of heroin, the trial court deferred adjudication of guilt, placing him on

deferred adjudication community supervision for six months. The trial court later

extended appellant’s community supervision until May 5, 2021. In July 2020, the

State filed a motion to proceed with adjudication of guilt, alleging appellant violated

various conditions of probation. Following a August 31, 2020 hearing, the trial court

denied the State’s motion, modified the terms of appellant’s community supervision,
and continued him on deferred adjudication probation until May 5, 2024.

Appellant’s notice of appeal from that decision was filed on September 2, 2020.

      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.). With regard to deferred adjudication, the Texas Legislature

has authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment accompanying an adjudication

of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not in themselves

appealable. Id.

      Here, there is no judgment of conviction; rather, the trial court continued

appellant on deferred adjudication. Under these circumstances, we do not have

jurisdiction. See id.

      We dismiss this appeal for lack of jurisdiction.




                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200806F.U05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ELIAS RAMIREZ, Appellant                     On Appeal from the 283rd Judicial
                                             District Court, Dallas County, Texas
No. 05-20-00806-CR          V.               Trial Court Cause No. F19-51891-T.
                                             Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                 Justices Myers and Nowell
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for lack
of jurisdiction.


Judgment entered September 24, 2020.




                                       –3–